Exhibit 10.1(a)

 

[Letterhead of UBS Investment Bank]

 

September 11, 2008

 

Impac Funding Corporation

Impac Mortgage Holdings, Inc.

Impac Warehouse Lending Group, Inc.

19500 Jamboree Road

Irvine, California 92612

 

RE:         WAIVER AGREEMENT

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Master Repurchase Agreement, dated
as of September 11, 2008 (the “Repurchase Agreement”), by and among Impac
Funding Corporation, as a Seller (“IFC”), Impac Mortgage Holdings, Inc., as a
Seller and Servicer (“IMH”), Impac Warehouse Lending Group, Inc., as a Seller
(“IWLG” and, collectively with IFC and IMH the “Sellers”), and UBS Real Estate
Securities, Inc., as Buyer (“UBS”).  The parties have entered into the
Repurchase Agreement in consideration for the Waiver (defined below) and other
good and valuable consideration.  Capitalized terms not otherwise defined in
this Waiver Agreement (this “Waiver Agreement”) shall have the meanings ascribed
to them in the Repurchase Agreement.

 

The Sellers have requested that UBS waive its rights (the “Waiver”) to pursue
remedies pursuant to an Event of Default under Section 10.02 of the Repurchase
Agreement as a result of Sellers’ failure to meet the covenants and/or
representations and warranties as set forth in the following sections of the
Repurchase Agreement:

 

(A)                              Section 8.05(b) – The Sellers have lost the
licenses and approvals of various regulatory agencies and authorities, but the
Sellers do not expect that such losses will result in a Material Adverse Effect
on any Seller as its business is presently conducted.  The Waiver excludes those
licenses required for the Servicer to perform its duties as Servicer under
Repurchase Agreement.

 

(B)                                Section 8.06 – The Sellers have been and
continue to be subject to the general economic conditions presently affecting
the mortgage industry as a whole and, particularly with regard to Alt-A lenders,
such conditions likely constitute a “Material Adverse Change” to the Sellers’
prospects and condition (financial and otherwise).  The Waiver shall solely
apply to those financial statements provided to UBS up to the date of the
Repurchase Agreement.

 

(C)                                Sections 8.18 and 8.28 – The representations
and warranties regarding Mortgage Loans set forth in Schedule 1 to the
Repurchase Agreement are limited as set forth in Section 2.01 of both agreements
and Sellers make no representations or

 

--------------------------------------------------------------------------------


 

warranty that Schedule 1 is or was correct as of any date other than the date
that a Mortgage Loan became subject to a Transaction for the first time under
the Repurchase Agreement.  The Sellers have disclosed to the Buyer that certain
of the Mortgage Loans may have been procured through fraudulent conduct on the
part of third parties.

 

(D)                               Sections 9.01 and 9.32 – The Sellers have not
timely delivered financial statements (and related certifications) for the first
and second fiscal quarters of 2008 and such financial statements have not been
timely filed with the United States Securities and Exchange Commission (the
“SEC”).  The Waiver shall solely apply to the failure of the Sellers to deliver
financial statements (and related certifications) to the SEC for the first and
second fiscal quarters of 2008.

 

(E)                                 Section 9.02 – The Sellers have determined
that certain litigation with respect to which they were served more than 30 days
ago requires disclosure to the SEC and they are thus concurrently herewith
disclosing to the Buyer the existence of such litigation (see Schedule 5 to the
Repurchase Agreement).  The Waiver shall apply solely to the litigation set
forth on Schedule 5 to the Repurchase Agreement as of the date of this Waiver
Agreement.

 

(F)                                 Section 9.04(c) – The Sellers are not
presently originating or acquiring Mortgage Loans and do not expect to do so in
the foreseeable future.  The Waiver shall immediately cease as to that Seller
who enters into, in the ordinary course of business, the business of originating
or acquiring Mortgage Loans.

 

UBS hereby agrees to the Waiver for those Events of Default as set forth above
in (A) – (F) and any Events of Default under the Existing Agreement, (as defined
in the Repurchase Agreement), which are no longer representations, warranties or
covenants of the Sellers in the Repurchase Agreement.  In the event that an
Event of Default occurs under the Repurchase Agreement on or after the date
hereof, the Sellers acknowledge and agree that UBS may immediately exercise its
rights and remedies under the Repurchase Agreement, including but not limited
to:  (i) enforcing the obligations of the Sellers to immediately pay the
Repurchase Price to repurchase all Purchased Assets; (ii) selling the Purchased
Assets to third parties chosen by UBS (or deeming such sale to occur in
accordance with the Repurchase Agreement); (iii) obtaining an injunction or an
order of specific performance against any of the Sellers; and (iv) declaring the
occurrence of the Final Repurchase Date.

 

The Sellers hereby release and waive any claims, counterclaims, crossclaims,
offsets, recoupment, causes of action or defenses they have or may have arising
from any matter with regard to the Repurchase Agreement, the performance of
their obligations thereunder, or any transaction related to the Repurchase
Documents, against and/or with regard to UBS and/or any of its affiliates,
employees, officers, directors, agents, successors or assigns thereof, and any
such claims, counterclaims, crossclaims, offsets, recoupment, causes of action
or defenses are hereby waived, relinquished and released in consideration of
UBS’s execution and delivery of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Except as stated herein, UBS shall not be deemed to have waived or modified any
of its rights hereunder or under any other agreement, instrument or paper signed
by any Seller unless such waiver or modification is in writing and signed by
UBS.  No failure or delay on the part of UBS in exercising any right, power or
remedy hereunder or under any Repurchase Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Any provision
hereof which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
uneforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Please return to UBS a copy of this Agreement countersigned by each of the
Sellers.  Such signatures shall also constitute a ratification and reaffirmation
by the Sellers of all Repurchase Documents to which any Seller is a party and of
all obligations, liabilities, liens, security interests, rights and remedies
created or evidenced thereby.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York (without regard to
conflicts of law principles).

 

This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.  The parties may execute
facsimile copies of this Agreement and the facsimile (or electronic) signatures
of any such party shall be deemed an original and fully binding on said party.

 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the Sellers’ agreement, please so indicate
by executing and returning to UBS a copy of this Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

UBS REAL ESTATE SECURITIES, INC.

 

 

 

 

 

By:

/s/ Jonathan Banks

 

 

 

Name:  Jonathan Banks

 

 

 

Title:  Executive Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Carpenter

 

 

 

Name:  Robert Carpenter

 

 

 

Title:  Executive Director

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

IMPAC FUNDING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

 

Name:  Ronald Morrison

 

 

 

Title:  Executive Vice-President

 

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

 

Name:  Ronald Morrison

 

 

 

Title:  Executive Vice-President

 

 

 

 

 

 

IMPAC WAREHOUSE LENDING GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

 

Name:  Ronald Morrison

 

 

 

Title:  Executive Vice-President

 

 

 

[Signature Page to the Waiver Agreement]

 

4

--------------------------------------------------------------------------------